DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62/778011 filed 12/11/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
3.	Claims 15 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one Claim 15 is directed towards receiving compressed CSI, and using that to reconstruct the original CSI. Claim 15 recites “receiv[ing]… reporting of compressed channel state information comprising locations in a linearized two-dimensional matrix comprising a subset…wherein the [received information] excludes the index of the column with the lowest index”, and then “reconstruct channel state information… to determine the[sic] linearized two dimensional matrix”. The Examiner points out that by excluding portions of the CSI feedback, this compression is lossy. However, the claim requires determining the original matrix (note: the claim requires reconstructing “the” matrix), despite omitting portions of the feedback. It is unclear to the Examiner how this could be done in the general case, outside of special channel conditions, and the original disclosure does not appear to provide support for this. The claim, and its dependent claims, are therefore rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims, and some 
5.	Claims 2, 8 - 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites a “linearized two-dimensional bitmap”. It is unclear to the Examiner what it means to “linearize” a bitmap; the claim is therefore indefinite and rejected. Claims 8 – 9 and 16 are treated similarly.
6.	Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, the parent claim, recites “exclud[ing] the index of the column with the lowest index” from an indication, and including the indication in the compressed CSI. Claim 6 recites “wherein the column with the lowest index… is always present in the compressed channel state information” . It is unclear to the Examiner how both of these statements can be fulfilled, as they appear to be mutually exclusive. The claim is therefore indefinite, and rejected; claim 13 is treated similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP884 (3GPP TSG RAN WG1 Meeting #94b R1-1810884) in view of 3GPP295 (3GPP TSG RAN WG1 Meeting #90 R1-1712295)

Regarding claim 1, 3GPP884 discloses subject matter relating to CSI compression. Specifically, 3GPP884 discloses a method, comprising: 
compressing, in a user equipment having multiple receive antennas and communicating with a base station having multiple transmit antennas, channel state information (UE CSI feedback compression; see section 2; MIMO; see Title), the compressing comprising: 
	selecting a subset of linear combination coefficients from a linearized two- dimensional matrix having columns of frequency domain components and rows of spatial beams components for channel state information determination, wherein the number of linear combination coefficients in the subset is less than all of the linear combination coefficients (matrix W2 is for CSI determination, comprises frequency domain columns and spatial beam rows, and has elements that are linear combination coefficients, but a subset of the coefficients; see section 2 and Fig. 2); 
compressed CSI is determined, along with the corresponding coefficients; see section 2 and Fig. 2); and 
	reporting, from the user equipment toward the base station, the compressed channel state information (UE reports compressed CSI; see sections 2 and 3).
3GPP884 does not explicitly disclose determining an indication comprising information associated with column indices of the selected subset of linear combination coefficients from the linearized two-dimensional matrix, wherein the indication excludes the index of the column with lowest index of the linearized two- dimensional matrix, or that the indication is included in the reported compressed CSI. 

3GPP295 discloses subject matter relating to compressing CSI feedback. Specifically, 3GPP295 discloses
determining an indication comprising information associated with column indices of the selected subset of linear combination coefficients from the linearized two-dimensional matrix, wherein the indication excludes the index of the column with lowest index of the linearized two- dimensional matrix (UE determines indices to report; see sections 2.1 and 2.2; certain frequency components are excluded; see section 2.1 and Fig. 1)
the compressed channel state information further comprises the determined indication (UE reports indices for CSI feedback purposes; see sections 2.1 and 2.2)


	Regarding claim 7, 3GPP884 discloses an apparatus, comprising: 
	at least one processor (UE; see section 2; the Examiner understands a UE as having at least one processor); and 
	at least one memory including computer program code (UE; see section 2; the Examiner understands a UE as having at least one memory with code), 
	the at least one memory and the computer program code configured, with the at least one processor (UE; see section 2), to cause the apparatus to at least: 
UE CSI feedback compression; see section 2; MIMO; see Title), the compressing comprising: 
			selecting a subset of linear combination coefficients from a linearized two- dimensional matrix having columns of frequency domain components and rows of spatial beams components for channel state information determination, wherein the number of linear combination coefficients in the subset is less than all of the linear combination coefficients (matrix W2 is for CSI determination, comprises frequency domain columns and spatial beam rows, and has elements that are linear combination coefficients, but a subset of the coefficients; see section 2 and Fig. 2);  Page 35 of 40NC315498-US-NP 
			determining compressed channel state information comprising locations in the linearized two-dimensional matrix of the subset of linear combination coefficients and corresponding values of the linear combination coefficients at those locations, the compressed channel state information further comprises the determined indication (compressed CSI is determined, along with the corresponding coefficients; see section 2 and Fig. 2); and
			report the compressed channel state information (UE reports compressed CSI; see sections 2 and 3).
3GPP884 does not explicitly disclose determining an indication comprising information associated with column indices of the selected subset of linear combination coefficients from the linearized two-dimensional matrix, wherein the indication excludes the index of the column with lowest index of the linearized two- dimensional matrix, or that the indication is included in the reported compressed CSI. 

3GPP295 discloses subject matter relating to compressing CSI feedback. Specifically, 3GPP295 discloses
determining an indication comprising information associated with column indices of the selected subset of linear combination coefficients from the linearized two-dimensional matrix, wherein the indication excludes the index of the column with lowest index of the linearized two- dimensional matrix (UE determines indices to report; see sections 2.1 and 2.2; certain frequency components are excluded; see section 2.1 and Fig. 1)
the compressed channel state information further comprises the determined indication (UE reports indices for CSI feedback purposes; see sections 2.1 and 2.2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP884 with 3GPP295 by not selecting the lowest frequency band, and incorporating the idea of reporting the selected indices along with the compressed CSI. One of ordinary skill in the art would have found it obvious to do so, as although the example subband selection pattern of Fig. 1 in 3GPP295 excludes subbands 1, 3, 5, etc., this pattern is clearly just an example, and one of ordinary skill would have understood that any subband exclusion pattern could be attempted. One of ordinary skill would also have found it obvious for the UE to report the indices with the compressed CSI, as this would allow the UE to choose the pieces of CSI to report, as shown in Fig. 2 of 3GPP884. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

8.	Claims 3 – 4 and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP884 (3GPP TSG RAN WG1 Meeting #94b R1-1810884) in view of 3GPP295 (3GPP TSG RAN WG1 Meeting #90 R1-1712295) and in further view of 3GPP103 (3GPP TSG RAN WG1 Meeting #94bis	 R1-1810103)

	Regarding claims 3 and 10, 3GPP884 and 3GPP295 teach the subject matter of the parent claim(s), as noted above. Neither explicitly disclose the limitations of claim 3 and 10.

	However, 3GPP103 discloses subject matter relating to CSI compression. Specifically, 3GPP103 discloses
	wherein the linear combination coefficients combine with codebook vectors selected from the columns of two discrete Fourier transformation matrices to indicate a preferred precoding vector (combination coefficients are multiplied by DFT matrices, resulting in a concatenation of precoding vectors (i.e. preferred precoding vector); see sections 3.2 and 3.3 and Fig. 3).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP884 and 3GPP295 with 3GPP103 by incorporating the idea of getting a precoding vector by combining the coefficients with DFT matrices. One of ordinary skill in the art would have found it obvious to do so, as this is standard procedure in LTE systems. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been 

	Regarding claims 4 and 11, 3GPP884, 3GPP295, and 3GPP103 teach the subject matter of the parent claim(s), as noted above. 3GPP103 further discloses:
	wherein column indices of the selected subset of linear combination coefficients from the linearized two-dimensional matrix are associated to corresponding columns of one of the two discrete Fourier transformation matrices (combination coefficient matrix is multiplied by other DFT matrices (i.e. columns are associated); see sections 3.2 and 3.3 and Fig. 3)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of 3GPP884, 3GPP295, and 3GPP103 with 3GPP103 by specifying that the columns of the combination coefficients are associated to one of the DFT matrix’s columns. One of ordinary skill in the art would have found it obvious to do so, as this is standard procedure in LTE systems. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

9.	Claims 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP884 (3GPP TSG RAN WG1 Meeting #94b R1-1810884) in view of 3GPP295 (3GPP TSG RAN WG1 Meeting #90 R1-1712295) and in further view of Jiang (US 20190115960 A1)

	Regarding claims 5 and 12, 3GPP884 and 3GPP295 teach the subject matter of the parent claim(s), as noted above. Neither explicitly disclose the limitations of claims 5 and 12.

	Jiang discloses subject matter relating to quantization relating to feedback. Specifically, Jiang discloses 
	wherein the subset of linear combination coefficients are quantized in amplitude and phase (phase and amplitude coefficients are quantized; see paragraphs [0046 – 0051]) with a number of bits that depends on their corresponding location in the linearized two-dimensional matrix (number of bits for quantization of each coefficient is variable and depends on receive device’s determination for each coefficient (i.e. place in matrix); see paragraphs [0052 – 0060]) and where a map between quantization bits and linearized two-dimensional matrix location is known by the base station in advance of the reporting by the user equipment (receive device sends indication information incl. coefficients and number of quantization bits for each coefficient; see paragraphs [0014] and [0075 – 0080])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP884 and 3GPP295 with Jiang by incorporating the phase and amplitude quantization with a number of bits depending on coefficient placement prior to reporting feedback. One of ordinary skill in the art would have found it obvious to do so, as quantizing based on where the coefficients are in the matrix allows for varying the precision in cases when more or less bits would be useful, optimizing feedback. One of ordinary skill would do this prior to reporting the feedback itself, as the other device would need to know how the quantization is being performed in order to reconstruct the 

	Regarding claim 14, 3GPP884 and 3GPP295 teach the subject matter of the parent claim(s), as noted above. Neither explicitly disclose the limitations of claim 14; however, Jiang discloses:
	wherein the corresponding values of the linear combination coefficients at those locations comprise values of amplitude and phase of the linear combination coefficients at those locations (coefficients can be combinations of amplitude and phase; see paragraphs [0046 – 0051])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP884 and 3GPP295 with Jiang by specifying that the coefficients can comprise phase and amplitude values. One of ordinary skill in the art would have found it obvious to do so, as this is standard procedure for LTE systems; further, it would allow for efficiently transmitting both sets of data. Doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Wu – US 20210036756 A1 – CSI compression

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464